DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61/093,916 and 61/098,224, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither of those provisional applications discuss a portion of the pressurization apparatus being at a temperature greater than the temperature of a first portion of the apparatus that is positioned in cryogen as recited in independent claims 20, 27 and 34. Therefore, the date of the earliest application which provides support for these claims, 12/553,005, filed 9/2/2009, is considered the effective filing date of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Littrup (US 2008/0173028) and Baust (US 2005/0261671), further in view of Wittenberger (US 2002/0007180).
Regarding claim 1, Littrup discloses a cryoengine comprising a container capable of being filled with a cryogen (fig. 5), a pressurization apparatus having one or more heaters (512, paragraph [0012], see also fig. 4) and one or more ports (the value through which coolant flows into the apparatus, 520, fig. 5, see also 408 in fig. 4), a first portion of the apparatus being positioned in the cryogen (a portion of the tube located inside the container between the heat exchanger and the crack valve, or alternatively the portion of the flow path within the cryogen) and a second portion of the apparatus being positioned outside the cryogen (supply tube 420 in fig. 5, or alternatively the portion of the flow path outside of the cryogen). The second portion of the apparatus, being located out of contact with the cryogen in the container, will necessarily be at a second temperature greater than the temperature of the first portion of the apparatus which is submersed in the cryogen. The pressurization apparatus is configured to provide controlled continuous delivery of pressurized cryogen ([0054], see also [0057]) to at least one cryoprobe (e.g. fig. 6). Littrup does not disclose a pump in the container for delivering cryogen to the port. However, there are numerous mechanisms by which fluid may be moved through a system, including a pump. Littrup also generally discloses that a variety of different designs for the cryogen generator may be employed ([0052]) which suggests there are alternate structures that can be used to perform the same functions. Baust, for instance, discloses a cryoengine which includes a pump (bellows 56) submersed in the cryogen (fig. 1). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to use any commonly known means of moving fluid from one location to another in the device of Littrup, including a pump positioned in the cryogen as taught by Baust, which would produce the predictable result of allowing coolant to be provided to the pressurization apparatus. Littrup further discloses that the cryoengine is part of a cryosystem which comprises a cryoprobe and supply and return lines (e.g. fig. 2A). However, Littrup does not disclose that the return line extends between the probe and the container, being an open loop system. However, it is commonly known in the art that cryogenic systems can be either closed or open loop, depending on the desired properties of the system. For instance, Wittenberger discloses a cryogenic system and teaches that the spent cryogen can either be recycled in a closed-loop arrangement or discarded in an open-loop arrangement ([0036], see also MPEP 2144.06 regarding functional equivalence). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Littrup-Baust to include a closed loop system in which the return line returns cryogen the container to allow the cryogen to be recycled as taught by Wittenberger.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,408,654. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a clear broadening of the patented claims. The features that the patented claims recite that the pending claims do not (e.g. a cryogen, various ports and valves, a heat exchanger, a portable console etc.) are all common features of cryosurgical generators.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,089,316. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directly to substantially the same subject matter. The slightly different wording between the pending and patented claims does not constituted a patentable distinction.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,784,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims (which are from the immediate parent of this application) recite an invention which is substantially similar, although more narrowly claimed, than the pending claims. The “gist” of the invention is present in both sets of claims. For instance, both sets of claims recite a container, cryoprobes, at least one pressurized apparatus with heaters, various valves and cryogen lines for the purpose of circulated supercritical nitrogen. There are aspects of the invention recited in the patented claims that are not in the present claims (e.g. the particular structure of the cryoprobes), but such features are known in the art (see for instance the rejection of those claims in the patented case). 

Conclusion
This is a continuation of applicant's earlier Application No. 14/336,317.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application (see claim 27 of the claims filed 11/16/2015).  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794